No.  2--01--0873


      IN THE

      APPELLATE COURT OF ILLINOIS

      SECOND DISTRICT



In re Tinya W., Minor        )    Appeal from the Circuit Court
                                  )     of Kane County.
                                  )
                                   )    No. 99--JA--31
(The People of the State of  )
Illinois, Petitioner-Appellee,    )     Honorable
v. Quinella W., Respondent-  )    Judith M. Brawka,
Appellant).                  )    Judge, Presiding.




      JUSTICE GEIGER delivered the opinion of the court:
      The respondent, Quinella W., appeals from the May 17, 2001,  order  of
the circuit court of Kane County terminating  his  parental  rights  to  his
minor child, Tinya W.  On appeal, the respondent  contends  that  the  State
failed to prove his unfitness by clear and convincing evidence.  We affirm.
      On April 28, 1999, the State filed a petition alleging that  Tinya  W.
was a neglected minor.  As the respondent's location was not known  at  this
time, he was served notice of the petition by publication.   The  respondent
did not appear at the  adjudicatory  hearing.   After  hearing  the  State's
evidence, the trial court adjudicated Tinya W. a neglected minor.
      On July 26, 2000, the State filed a petition seeking to terminate  the
respondent's parental rights to Tinya W.   The  petition  alleged  that  the
respondent was unfit for the following reasons: (1) he  abandoned  Tinya  W.
(750 ILCS 50/1(D)(a) (West 2000)); (2) he failed to  maintain  a  reasonable
degree of interest, concern, or responsibility  as  to  Tinya  W.'s  welfare
(750 ILCS 50/1(D)(b) (West 2000)); (3) he deserted Tinya W.  for  more  than
the three months preceding the commencement of the adoption proceeding  (750
ILCS 50/1(D)(c) (West 2000)); (4) he  failed  to  make  reasonable  progress
towards Tinya W.'s return within the nine months following the  adjudication
of neglect (750 ILCS 50/1(D)(m) (West  2000));  and  (5)  he  manifested  an
intent to forego his parental rights by failing to  visit  Tinya  W.  or  to
communicate with his caseworker (750 ILCS 50/1(D)(n) (West 2000)).
      The trial court conducted a hearing on the  State's  petition  on  May
17, 2001.  At  the  hearing,  Carrie  Mackowiak  was  the  only  witness  to
testify.   Mackowiak  testified  that  she  was   the   Catholic   Charities
caseworker who had been assigned to the case in April 1999.  At  this  time,
Tinya W. was residing  with  the  maternal  grandmother.   The  respondent's
whereabouts were unknown.  Mackowiak prepared a client service plan  on  May
14, 1999.  The only task set for the respondent was  that  he  cooperate  in
being assessed for services once he was located.
      Mackowiak rated the respondent's  compliance  with  the  service  plan
between April 1999 and July 2000  as  unsatisfactory.   Mackowiak  testified
that she conducted four diligent searches for  the  respondent  during  this
time and that he could not be located.  As part of her  searches,  Mackowiak
examined  the  Putative  Father  Registry  but  found  no  match   for   the
respondent's name.
      While conducting a fifth search for the  respondent  in  August  2000,
Mackowiak located the respondent  after  screening  the  public  aid  rolls.
After Mackowiak contacted respondent by letter,  the  respondent  telephoned
Mackowiak sometime near the end of August 2000.  Mackowiak did  not  testify
as to the substance of this conversation.  After  this  conversation,  there
was no further communication between the respondent and Mackowiak.
      The record reveals that the respondent did  appear  before  the  trial
court on September 11, 2000, during a status hearing.  At this hearing,  the
respondent  agreed  to  undergo  paternity  tests.   The  respondent   again
appeared before the trial court on October  31,  2000,  at  which  time  the
trial court was advised that the  paternity  tests  had  revealed  that  the
respondent was Tinya W.'s  father.   The  trial  court  then  appointed  the
public defender  to  represent  the  respondent  at  the  proceedings.   The
respondent never again appeared in court and was not present at the  hearing
on the State's petition for the termination of parental rights.
      Following the close of evidence, counsel  for  the  respondent  argued
that the respondent could not be found unfit because he was  never  told  by
Tinya W.'s mother that he was the father of the child.  Counsel argued  that
it was impossible for the respondent to abandon a child who he did not  know
existed.   For  this  same  reason,  counsel  argued  that   it   would   be
unreasonable  to  expect  the  respondent  to  show  concern,  interest,  or
responsibility for Tinya W.'s welfare.
      The trial court rejected these arguments and found that the State  had
proved the respondent's unfitness by clear  and  convincing  evidence.   The
trial court found that the respondent should have known of  the  possibility
of the minor's conception as a result of  his  act  of  sexual  intercourse.
The trial court also found that  the  respondent  was  responsible  for  the
consequences of his act of sexual intercourse and was  under  an  obligation
to care, support, and nurture the child.  The  trial  court  concluded  that
the defendant had not taken any steps to meet his  obligations  between  the
time  of  the  adjudication  of  neglect  and  the  filing  of  the  State's
termination petition.  The trial court therefore concluded  that  the  State
had proved the allegations contained in its petition.
      In making its ruling, the trial court also noted that  the  respondent
had  failed  to  register  his  name  with  the  Putative  Father   Registry
maintained by the Department of  Children  and  Family  Services  (750  ILCS
50/12.1 (West 2000)).  The trial court commented:

"I believe that as a result of the act of sexual intercourse, that one  must
know or should know of the possibility of the conception of  a  child.   And
so, as the statute is  structured,  and  as  the  putative  father  registry
states, it is the  obligation  of  the  individual  father  in  Illinois  to
register; and the reason that is done is so that in the future, if  we  need
to try to contact them concerning their child, that we  ***  can  make  that
contact.  And in this particular instance, the fact  that  [the  respondent]
did not follow through on the consequences of his act of sexual  intercourse
with the mother does not alleviate him of his parental  responsibilities  to
follow through, care for and support and nurture the child."

Following a best interests hearing, the trial court found  that  it  was  in
Tinya W.'s best interest to  terminate  the  respondent's  parental  rights.
This court subsequently granted the respondent leave to file a  late  notice
of appeal.
      The respondent's sole argument on  appeal  is  that  the  trial  court
erred in terminating his parental rights.  The respondent  argues  that  the
trial court  erred  in  invoking  the  provisions  of  the  Putative  Father
Registry contained in section 12.1 of the Adoption  Act  (750  ILCS  50/12.1
(West 2000)) to terminate his parental rights.  The respondent  argues  that
section 12.1 pertains only to  the  notification  requirements  in  adoption
proceedings and has no application in a  proceeding  to  terminate  parental
rights brought under the Juvenile Court Act of 1987 (705  ILCS  405/1--1  et
seq.  (West  2000)).   Additionally,  the   respondent   argues   that   his
constitutional rights were violated when  the  trial  court  terminated  his
parental rights based upon conduct that occurred before the  respondent  was
made aware of his paternity.
      Parental rights  and  responsibilities,  despite  their  societal  and
personal importance, may be terminated when a parent  is  adjudicated  unfit
pursuant to the statute.  In re A.S.B., 293 Ill. App. 3d 836,  843  (1997).
However, because each  case  involving  parental  fitness  is  sui  generis,
courts generally do not make factual comparisons to  other  cases.   A.S.B.,
293 Ill. App. 3d at 843.  To effectuate the termination of parental  rights,
the State need prove only one statutory  fact  of  unfitness  by  clear  and
convincing evidence.  A.S.B., 293 Ill. App. 3d at 843.  In  other  words,  a
reviewing court need not consider other findings of unfitness when there  is
sufficient evidence to satisfy any one statutory ground.  A.S.B.,  293  Ill.
App. 3d at 843.  A finding  of  parental  unfitness  is  entitled  to  great
deference on review and will not be  disturbed  unless  it  is  against  the
manifest weight of the evidence.  A.S.B., 293 Ill. App. 3d at 843.
      We agree with the respondent that it was improper for the trial  court
to consider the respondent's failure to register his name with the  Putative
Father Registry in making  its  fitness  determination.   The  registry  was
created by the provisions of the Adoption Act, and its purpose is to  assist
in the identification and location of a putative father  of  a  minor  child
who is, or who is expected to be, the subject of an adoption proceeding,  in
order "to provide notice of such proceeding to the  putative  father."   750
ILCS 50/12.1 (West 2000).  By failing to register within  30  days  after  a
child's birth, a putative father is subsequently  barred  from  bringing  or
maintaining any action to assert  any  interest  in  the  child.   750  ILCS
50/12.1(g) (West 2000).  The registry was  created  by  the  legislature  in
order to bring finality to adoption proceedings and to preclude  a  putative
father from later challenging the legality of an adoption because he had  no
knowledge of the proceeding.  See In re Petition to Adopt O.J.M.,  293  Ill.
App. 3d 49, 67 (1997).
      The instant case was not initiated under the  Adoption  Act,  but  was
instead brought as a neglect proceeding pursuant to the  provisions  of  the
Juvenile Court Act of 1987 (705 ILCS 405/1--1 et  seq.  (West  2000)).   The
respondent's identity was known from the onset of the  proceeding,  and  the
State subsequently filed  a  petition  to  terminate  his  parental  rights.
Therefore,  the  question  before  the  trial  court  was  not  whether  the
respondent had any rights in an adoption proceeding  but,  instead,  whether
the respondent was an unfit parent and whether his  parental  rights  should
be terminated.  See 705 ILCS 405/2--29 (West 2000).   The  specific  grounds
upon which a parent may be found unfit are provided  by  statute.   See  750
ILCS 50/1(D) (West 2000).  A putative father's failure to register his  name
with the Putative Father Registry is not a statutory ground upon  which  the
father may be found unfit.  Accordingly, we believe  that  the  trial  court
erred in considering this factor in rendering its fitness determination.
      However, despite this error, we nonetheless believe that the  evidence
presented at the hearing supported the trial court's finding  of  unfitness.
Here, the respondent has had no contact whatsoever with Tinya  W.  from  the
date of her birth.  Nor was any evidence introduced demonstrating  that  the
respondent  provided  any  financial  support  or  otherwise  expressed  any
interest in  her  welfare.   Such  evidence  certainly  supports  the  trial
court's findings that the  respondent  abandoned  Tinya  W.  and  failed  to
demonstrate a reasonable degree of interest, concern, or responsibility  for
her welfare.
      The respondent asserts that it was improper for  the  trial  court  to
consider his conduct prior to the time that he was contacted  by  Mackowiac,
as he was not aware of his paternity during this time.  Initially,  we  note
that the respondent did not appear at the hearing and did not introduce  any
evidence demonstrating that he was unaware of his paternity.  However,  even
assuming that the respondent was unaware of  his  paternity,  the  case  law
does not support his argument.  For example, in In re A.S.B., 293 Ill.  App.

3d 836, 844 (1997), a putative father argued that it was  improper  for  the
trial court to terminate his parental rights because the natural mother  had
misrepresented to him that he was not the father of the child.   The  father
argued  that  he  had  been  "thwarted"  from  demonstrating  any  interest,
concern, or responsibility for his child because he was  not  aware  of  the
child's existence.  A.S.B., 293 Ill. App. 3d at  844.   The  court  rejected
this argument, holding that the law imposed an unequivocal  and  substantial
burden  upon  parents  to  demonstrate  a  reasonable  degree  of  interest,
concern, or responsibility for their children.  A.S.B., 293 Ill. App. 3d  at
844.  The court explained that what a putative father believes  in  his  own
mind is relevant only if he makes some effort to show  interest  or  concern
for the child.  A.S.B., 293 Ill. App. 3d at 844; see also In re Adoption  of
A.S.V., 268 Ill. App. 3d 549, 558 (1994); In  re  Adoption  of  J.R.G.,  247
Ill. App. 3d 104, 110 (1993).
      In this case, there is no evidence that the respondent ever  made  any
effort to show any degree of interest, concern, or responsibility for  Tinya
W.'s welfare.   Indeed,  there  is  no  evidence  appearing  in  the  record
indicating that the respondent took any interest in Tinya W. even  after  he
purportedly  first  learned  of  her  existence.   As  already  noted,   the
respondent was not present  at  the  hearing  on  the  State's  petition  to
terminate his parental  rights.   In  the  absence  of  any  effort  on  the
respondent's part, we cannot conclude  that  he  has  evinced  a  reasonable
degree of interest in Tinya W.  See A.S.B., 293 Ill. App. 3d  at  844.   As
the evidence supported at least one of the grounds of unfitness  alleged  by
the State, we hold that the juvenile court did not err  in  terminating  the
respondent's parental rights.
      Finally, the respondent  briefly  maintains  that  his  constitutional
right  to  due  process  was  violated  when  the  trial   court's   fitness
determination was predicated  upon  conduct  that  occurred  before  he  was
provided any services to correct his parental  shortcomings.   However,  the
respondent has insufficiently articulated his  argument  to  facilitate  our
review of this issue in violation of Supreme Court Rule 341(e)(7) (188 Ill.
2d R. 341(e)(7)).  Although the respondent cites to Santosky v. Kramer,  455
U.S. 745, 71 L. Ed. 2d 599, 102 S. Ct. 1388 (1982)  and  various  provisions
of the Juvenile Court  Act,  he  does  not  explain  how  these  authorities
establish a constitutional violation in the instant case.  We are  therefore
unable to respond to this argument and find that it has  been  waived.   See
Vernon Hills III Limited Partnership v. St. Paul  Fire  &  Marine  Insurance
Co., 287 Ill. App. 3d 303, 311 (1997).
      For the foregoing reasons, the judgment of the circuit court  of  Kane
County is affirmed.
      Affirmed.
      McLAREN and BYRNE, JJ., concur.